Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Jul. 22, 2021 have been entered.  

Status of the Claims
Claims 31-34, 36-38, and 40-47 are pending.  Claims 31 and 37 have been amended; claims 1-30, 35, and 39 are cancelled; claims 36 and 40-47 are withdrawn.  Claims 31-34, 37, and 38 are now under consideration.  This Office Action is in response to the request for continued examination filed on Jul. 22, 2021.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 31-34, 37, and 38 under 35 U.S.C. 103(a) are maintained as discussed below.



Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 31-34, 37, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over PANITCH (WO 2012/162534; Pub. Nov. 29, 2012) in view of ELDER (Elder, A. N., et al. Polymer Preprints (2010), 51(2); pp. 592-593), YANG (Yang, B., et al. Anal. Biochem. (1995), 228; pp. 299-306), and ZALIPSKY (WO 92/16555; Pub. Oct. 1, 1992), all references on IDS.  
Panitch discloses hyaluronic acid (HA)-binding synthetic peptidoglycans where a glycan is covalently bonded to a HA-binding peptide (title; abstract).  Panitch teaches the HA-binding peptide may comprise the amino acid sequence GAHWQFNALTVRGG (corresponding to instant SEQ ID NO:58) (top of p. 3; Fig. 3; p. 24, lines 23-27; p. 31, bottom; p. 37, lines 12-19; Examples 1-3; claims 3, 9, 16) and that the glycan may be chondroitin sulfate (embodiment 4 on p. 3; claims 4, 10, 17).  It is noted that the GG at the C-terminal end of the GAHWQFNALTVRGG sequence is a linker/spacer as taught by Panitch (p. 24, lines 23-27; Fig. 3; p. 31, bottom; p. 28, lines 27-33; p. 37, lines 12-33; claims 3, 9, 16).  See also par. [0032] of the instant published application.  
Panitch does not indicate any oxidative cleavage of the saccharide units.  Panitch teaches the number of peptides bound to the glycan can be from about 5-20 (such as 3 to about 10.5 peptides per glycan) (p. 29, lines 25-29; Examples 2-3; Table 2).  
Panitch teaches the use of hydrazide to conjugate the peptide to the glycan, and teaches that the peptide is conjugated to the glycan by any method known to persons skilled in the art (p. 36, line 32 to p. 37, line 24; p. 37, lines 4-19; Examples 2, 11).  Panitch does not expressly teach a hydrazide-carbonyl linkage as the term is defined in the instant application (see instant par. [0006]); that is —C(O)—NH—NH—C(O)—.  
However, this linkage is well-known in the art, and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have conjugated the peptides of Panitch to the glycans of Panitch using this linkage.  For example, Elder reports on the attachment of peptides to glycans (title; abstract).  Elder conjugates the peptides to carboxyl groups of the glycan by a hydrazide-
Likewise, Yang reports on derivatization of glycan biopolymers such as HA, heparin, and chondroitin sulfate using chemistry similar to that described by Elder (title; abstract).  Specifically, Yang teaches conjugation of these glycan biopolymers with biotin-hydrazide, where hydrazide was linked to the biotin carboxylate group, then coupled to the carboxylate of the glycan using carbodiimide activation (using EDC) (abstract; Materials and Methods; Fig. 1).  
Likewise, Zalipsky discloses hydrazide containing conjugates of polypeptides and glycopeptides with polymers (title; abstract).  Zalipsky teaches that hydrazine derivatives covalently link to the activated carboxylic acid groups of polypeptides (such as the C-terminus of the peptide) (bridging pgs. 4-5; p. 5, lines 16-23; p. 10, lines 7-13).  Zalipsky teaches that the carboxylic acid groups can be activated by activation with carbodiimide activating reagents (e.g. EDC), and suitable leaving groups (e.g. HOBt, NHS, etc.) (p. 10, line 14 to p. 11, line 2).  See also the chemistry described by Zalipsky on pgs. 11-18; especially Schemes 1 and 2.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrazide-carbonyl linkage to couple the peptides of Panitch to the glycans of Panitch.  One would have been motivated to do so since this linkage is described by all of Elder, Yang, and Zalipsky as a well-known, facile means to couple carboxylates (e.g., peptide C-termini) to glycans including chondroitin sulfate.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results 
Regarding claims 32-34, Panitch does not expressly teach the functionalization in terms of a percentage as instantly claimed.  However, Panitch teaches the same MW range as taught in the instant application (e.g., 25 kDa-100 kDa), and teaches the same number of peptides per glycan as instantly claimed (p. 29, lines 25-29; Examples 2-3; Table 2; p. 54, lines 25-26).  Thus, Panitch is considered to disclose a % functionalization of the glycan that is the same or at least overlaps that instantly claimed, absent evidence to the contrary.  

Claims 31-34, 37, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over PANITCH (WO 2012/162534; Pub. Nov. 29, 2012) in view of ELDER (Elder, A. N., et al. Polymer Preprints (2010), 51(2); pp. 592-593), YANG (Yang, B., et al. Anal. Biochem. (1995), 228; pp. 299-306), ZALIPSKY (WO 92/16555; Pub. Oct. 1, 1992), ROTHMAN (US 6,719,974; Issued Apr. 13, 2004) and/or BLASZCZAK (US 2009/0214598; Aug. 27, 2009), all references on IDS.  
The teachings of Panitch, Elder, Yang, and Zalipsky are presented supra, and are incorporated herein.  Panitch teaches the use of linkers to bind the peptide to the glycan, but does not expressly teach the GSG linker (elected species).  
Rothman discloses methods of conjugating peptides to polymeric carriers (title; abstract).  Rothman teaches the peptides may be separated by a short peptide linker 
Similarly, Blaszczak discloses synthetic polysaccharide antigens where the polysaccharide is conjugated to peptide antigens via pendant carboxylate groups (title; abstract; Figs. 3-8; pars. [0035], [0049]).  Blaszczak teaches the peptides can be linked to the carbohydrate via a short peptide spacer comprising GSG (par. [0659]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the known GSG peptide linker to couple the peptides of Panitch to the glycans of Panitch.  One would have been motivated to do so since Rothman and Blaszczak teach the use of short peptide linkers to provide a flexible tether for biomolecules.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results and/or the use of a known technique to improve similar devices (methods, or products) in the same way.  Further, the addition of a Ser residue to the linker (e.g. GG or GGG) already taught by Panitch is a minor variation that would not be expected to negatively alter the function of the linker or peptide.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the claimed bioconjugate has unexpected activity (response, p. 6).  
However, the instant claims do not achieve a sufficient nexus with the data provided and/or are not commensurate in scope with the data provided.  For instance, while Example 5 (referred to by applicants on p. 6 of the response) compares of oxidatively cleaved, derivatized chondroitin sulfate bioconjugates and the non-oxidatively 
Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP § 716.01(c)(II).  See also MPEP § 2145, which states, "…arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)."  
Moreover, chondroitin sulfate (CS) is a notoriously heterogeneous biomolecule (with several distinct classes of CS recognized in the art, including CS A, CS C, CS D, and CS E).  See CALIGUR (Caligur, V. BioFiles (2008), 3.10, 4).  Similarly, VOLPI (Volpi, N. J., Pharmacy and Pharmacol. (2009), 61; 1271-1280) reports on different CS et al. Arteriosclerosis and Thrombosis (1991), 11(3); 561-568), the degree of sulfation is critical for binding of molecules to CS (abstract; Results; Discussion).  These references are provided solely to address applicants' arguments.  The data in Example 5 are limited to a single combination of peptides (one of which is not even recited in the instant claims) coupled to a particular chondroitin sulfate in a particular ratio, and the instant claims are much broader than this limited example.  The instant claims are not limited to any particular concentration of the claimed bioconjugate, type of CS, or features thereof.  While the examiner appreciates applicants' effort to show unexpected results and narrow the claims, the limited data provided cannot be said to have a sufficient nexus and/or be commensurate in scope with the claims as currently drafted.  
Finally, doing what the prior art (Elder, Yang, and Zalipsky) suggests would result in a bioconjugate having intact saccharide units.  The fact that applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,217,016
Claims 31-34, 37, and 38 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,217,016 in view of ELDER, YANG, and ZALIPSKY.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '016 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '016 claims do not recite a hydrazide linkage.  However, as discussed above, Elder, Yang, and Zalipsky teach that hydrazides as instantly claimed are a well-known, facile means to couple carboxylates (e.g., peptide C-termini) to glycans including chondroitin sulfate.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results and/or the use of a known technique to improve similar devices (methods, or products) in the same way.  Note that '016 claims 3-4 recite the peptide of instant SEQ 

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that several features of the claims are not obvious based on the '016 claims (response, pgs. 7-8).  
However, the cited references, in combination with the knowledge of the ordinary artisan in this field renders each feature of the claims obvious.  Specifically, Elder, Yang, and Zalipsky teach using hydrazide carbonyl linkages at the C-terminus of peptides as instantly claimed.  None of these references requires oxidative cleavage of the saccharide units.  Thus, the artisan would understand that oxidative cleavage is not necessary when using these linker chemistries.  Further, one would be motivated not to perform such oxidative cleavage since doing so would require an extra step that is not necessary when using the chemistries disclosed by Elder, Yang, and Zalipsky.  Finally, the '016 claims teach both the number of peptides ('016 claim 5), and the use of linkers (spacers) ('016 claim 7).  

Conclusion
Claims 31-34, 37, and 38 are rejected.  No claims are currently allowable.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658